         Case 3:18-cv-01192-HZ         Document 117       Filed 02/05/20     Page 1 of 2




Daniel J. DiCicco, OSB #073730
dan@diciccolegal.com
DICICCO LEGAL
205 SE Spokane St., Suite 300
Portland, OR 97202
Telephone: (503) 967-3996
Fax: (503) 926-910

       Attorney for Plaintiff Opal Labs Inc.



                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION
OPAL LABS INC., an Oregon corporation,                         Case No. 3:18-cv-01192-HZ
                                        Plaintiff,          NOTICE OF APPEARANCE
               v.
SPRINKLR, INC., a Delaware corporation,
                                      Defendant.

       PLEASE TAKE NOTICE that plaintiff Opal Labs Inc. hereby enters the appearance of
Daniel J. DiCicco as counsel in this action and requests that service of all papers and pleadings
herein be made upon the undersigned attorney at his offices stated below. Mr. DiCicco’s contact
information is as follows:
       U.S. Mail or Overnight Delivery Service:

       DiCicco Legal
       205 SE Spokane St., Suite 300
       Portland, OR 97202

       Telephone:
       (503) 967-3996

       Facsimile:
       (503) 926-910




Page 1 - NOTICE OF APPEARANCE
      Case 3:18-cv-01192-HZ      Document 117      Filed 02/05/20     Page 2 of 2




     Electronic Mail:
     dan@diciccolegal.com
     DATED this 5th day of February, 2020.



                                 DICICCO LEGAL


                                 By:   s/ Daniel DiCicco
                                       Daniel J. DiCicco, OSB #073730
                                       dan@diciccolegal.com
                                       Attorney for Plaintiff Opal Labs Inc.




Page 2 - NOTICE OF APPEARANCE
